Beck, J.,
dissenting. — I am unable to. concur in the forego*54ing opinion of the majority of this court, and am authorized to say that the Chief Justice likewise dissents thereto. We reach the same conclusion as to the law of the case, which I will briefly state.
The judgment or decree of the Circuit Court against the garnishee, in my opinion, is a final adjudication of the questions raised by the issues upon the garnishee’s answer. It found the garnishee absolutely liable, and so adjudged. The amount of his liability which was to be enforced by the judgment is made to depend upon a future event. But the judgment itself is not contingent. Now, surely, the character of an adjudication whereby a liability is determined does not lose the character of a judgment, as the word is understood when applied to the proceedings of courts, by the fact that its amount may be increased or diminished by a future event. Indeed, we conceive that .in garnishee proceedings which are intended to subject choses in action to the debts of the holders thereof, it may often become necessary to render judgments when the amounts thereof are contingent or uncertain. In such cases the judgment must determine that the chose in action is subject to be taken in the garnishment proceedings; its true amount, when contingent, must be determined by future events and proceedings provided for in the judgment. The case under consideration required just such a judgment.
The judgment of the Circuit Court purports to be an adjudication; it is sufficient in form. We think the majority of the court err in denominating it a finding. It not only contains findings of facts and law, but also embodies an adjudication — a judgment, which is to be enforced by the process of the court.